Opinion of the Court by
Judge Peters:
Whether the pardon was granted by the Governor of the Commonwealth to Andrew Stevens, the principal in the bail bond before or after the forfeiture does not appear, there is no bill of exceptions making the pardon a part of the record.
But even if it was after the forfeiture, this court has heretofore held that a pardon granted by the executive of the state to the principal before trial for a forfeited bail bond constituted a good defense. Wherefore the judgment is affirmed.